Citation Nr: 1809110	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) (excluding the time period from September 21, 2009 to November 30, 2009, when the Veteran was in receipt of a temporary total evaluation under 38 C.F.R. § 4.29.)

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse.

ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which continued a 50 percent rating for PTSD with MDD.  Jurisdiction subsequently was transferred to the RO in Atlanta, Georgia.

Prior to the June 2010 rating decision, a temporary total evaluation was assigned in a January 2010 rating decision, effective from September 21, 2009 through November 30, 2009, due to the Veteran's hospitalization for PTSD.  Effective December 1, 2009, the 50 percent rating was reinstated.
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference in August 2016.  A transcript of the hearing is of record.

These issues were previously before the Board in March 2017 at which time the Board granted a 70 percent rating for PTSD with MDD and remanded the issues of entitlement to a rating in excess of 70 percent for PTSD with MDD and entitlement to a TDIU.


FINDINGS OF FACT

1. Throughout the period on appeal, the symptoms and overall impairment caused by the Veteran's PTSD with MDD approximate no more than occupational and social impairment with deficiencies in most areas.

2. Resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD with MDD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130.  Diagnostic Code 9411 (2017).

2. The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating
The Veteran contends that his service-connected PTSD with MDD warrants a disability rating higher than the 70 percent rating currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  After reviewing the evidence, the Board finds that a rating in excess of 70 percent is not warranted for the period on appeal.
Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).
When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  
The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:
A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.
A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that the Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).
VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).
Following a review of the record, the Board finds that the Veteran's PTSD with MDD symptoms approximate no more than occupational and social impairment with deficiencies in most areas, entitling him to a 70 percent disability rating, but no higher.
In this regard, the evidence of record includes an April 2010 VA examination report in which the VA examiner documented adequate hygiene and indicated that the Veteran was cooperative, friendly, relaxed, and attentive.  The Veteran reported difficulty falling or staying asleep, irritability, outbursts of anger, hypervigilance, and panic attacks when in large crowds.  However, the Veteran was not homicidal or suicidal; orientation to person, time, and place was intact; thought process was unremarkable; memory was normal; and he denied hallucinations and delusions.  The examiner assigned a GAF score of 55.  
In February 2012, a VA examiner documented PTSD with MDD symptoms were negatively affecting the Veteran's family life.  In addition, the Veteran reported panic attacks in crowded stores, war related nightmares 5-6 times per week, nightly nightmares, night fights, insomnia, classic PTSD security issues, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, irritability, exaggerated startle response, anxiety, depressed mood, and suspiciousness.  However, the Veteran was not homicidal or suicidal; he was not in persistent danger of hurting himself or others, his behavior was not inappropriate, orientation to time or place was intact, and his personal hygiene was not neglected.  The examiner assigned a GAF score of 55. 
A September 2012 mental health screening report documents that the Veteran was constantly on guard, watchful, and easily startled.  However, the Veteran was also alert and oriented, his thought processes were relevant/coherent, and his judgment/insight was intact.
In November 2014, a VA examiner documented persistent negative emotional state, markedly diminished interest or participation in significant activities, irritable behavior and angry outburst, sleep disturbance, anxiety, and depressed mood.  However, the Veteran denied auditory or visual hallucinations, and denied attempting suicide or homicide.  The examiner also noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  Additionally, the Veteran's behavior was not inappropriate, his orientation to time or place was intact, and his personal hygiene was not neglected.  
In September 2015, a VA examiner documented depressed mood, feelings of hopelessness, lack of motivation, nightmares, avoidance of crowds, feelings of detachment and numbness, irritability, isolation, sleep disturbance, vigilance, persistent inability to experience positive emotions, exaggerated startle response, and anxiety.  However, the Veteran reported he no longer felt suicidal and the examiner noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  Further, the Veteran's behavior was not inappropriate, his orientation to time or place was intact, and his personal hygiene was not neglected.   
In March 2017, the Board remanded the Veteran's claim for a contemporaneous VA examination and a July 2017 VA examination report was associated with the claims file.  The July 2017 VA examiner documented suicidal thoughts, sleep disturbance, depressed mood, social isolation, irritability, nightmares, feelings of detachment, angry outbursts, inability to maintain relationships, lack of motivation, low self-efficiency, persistent negative mood, reckless behavior, anhedonia, inability to experience positive emotions, non-optimistic view of future, self-blame, avoidance of crowds, exaggerated startle response, hypervigilance, inability to concentrate, persistent, distorted cognitions about the cause or consequences of the traumatic event that lead to the individual to blame himself or others, persistent negative emotional state, anxiety suspiciousness, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintain effective work and social relationships, difficulty adapting to stressful circumstances, and markedly diminished interest or participation in significant activities.  However, the Veteran demonstrated appropriate eye contact and motor movements, his speech pattern was appropriate, and he denied a history of psychosis.  Further, the Veteran's behavior was not inappropriate, his orientation to time or place was intact, and that his personal hygiene was not neglected.   
The evidence of record also includes VA treatment records which document that the Veteran had adequate hygiene, no symptoms of hallucinations/delusions, his thought processes were relevant/coherent, and his orientation was intact.
Therefore, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that for the period on appeal, the Veteran's PTSD with MDD approximates the schedular criteria for a disability rating of no more than 70 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).
The Board acknowledges that during the August 2016 Board hearing the Veteran testified that his wife has to remind him to get up and shower and to take his medicine, and that he has thoughts of hurting himself or other people about two to three times a week.  However, the evidence of record does not support a rating of 100 percent (the only higher disability evaluation available).  The Veteran has not reported persistent delusions or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; inability to perform the activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.
In finding that a 70 percent rating, no higher, is warranted for the period on appeal, the Board notes that the Veteran's PTSD with MDD has been productive of or characterized by suicidal ideations, homicidal ideations, isolation, irritability, inability to establish and maintain effective relationships, difficulty adapting to stressful circumstances, and hypervigilance.  This combination of symptoms indicates that the Veteran's disability approximates the criteria for a rating that represents occupational and social impairment with deficiencies in most areas.
TDIU
TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2017). 
VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).
In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 
At the outset, the Board notes that the Veteran currently meets the schedular requirements for a TDIU. Service connection has been established for PTSD with MDD (rated as 70 percent disabling); left shoulder with traumatic degenerative arthritis status post chondroplasty and repair of labral tear and cyst (rated as 20 percent disabling); right knee chondromalacia patella with effusion and degenerative joint disease with scar (rated as 10 percent disabling); left knee strain with osteoarthritis (rated as 10 percent disabling); pseudofolliculitis barbae (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); and right knee recurrent patellar dislocation with instability associated with right knee chondromalacia patella with effusion and degenerative joint disease with scar (rated as noncompensable).  The Veteran's combined schedular rating is 70 percent or greater, thus the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16 (a).
After reviewing the evidence of record, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.
In this regard, the evidence of record includes a July 2017 VA PTSD examination report in which the examiner opined that the Veteran's PTSD effects his ability to work in that his condition significantly interferes with work production, working with groups, working in the public, and working in stressful or high demand work environments.  The evidence of record also includes an April 2011 VA shoulder examination report in which the examiner opined that the Veteran's left shoulder condition effects his ability to work in that he has decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength, and upper extremity pain.
Additionally, the evidence of record includes an April 2011 VA knee and lower leg examination report in which the examiner opined that the Veteran's knee condition effects his ability to work in that he has difficulty climbing stairs with prolonged walking and standing.  In a September 2015 VA knee and lower leg examination report, a VA examiner opined that the Veteran's knee condition affects his ability to work in that he has difficulty with prolonged standing, walking, sitting, and weight bearing.  In an August 2016 VA knee and lower leg examination report, a VA examiner opined that the Veteran's knee condition affects his ability to work in that prolonged standing, walking, squatting, bending, stooping, and repetitive lifting are limited.
Lastly, the evidence of record also includes a July 2016 VA hearing loss and tinnitus examination report in which the examiner opined that the Veteran's tinnitus effects his ability to work in that he feels off balance, has difficulty hearing, and is distracted by the ringing.  
In light of the foregoing, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, 1 Vet. App. 54.  See also 38 U.S.C.S. § 5107.  In making this determination, the Board has considered the Veteran's level of education and his primary employment history working as a machine operator/forklift driver, assembly line worker, electrician, corrections officer, and adult boot camp officer.  The combined effect of his disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  

ORDER

A rating in excess of 70 percent for PTSD with MDD is denied.

A TDIU is granted.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


